PER CURIAM.
Respondent brought her action for divorce in the county of Tulare, alleging her residence therein as required by law. The summons- was served upon the defendant in the county of Tuolumne; and he moved for a change of the place of trial to that county, upon the ground that he was a resident of said last-named county at the time the action was commenced. His motion was denied, and this appeal is from the order denying his motion. The motion should have been granted. The affidavit of plaintiff is not sufficient to create a substantial conflict with the affidavit of defendant as to his residence; and upon the authority of Warner v. Warner, 100 Cal. 11, 34 Pac. 523, the judgment is reversed.